Title: To Benjamin Franklin from Samuel Cooper, 13 November 1779
From: Cooper, Samuel
To: Franklin, Benjamin


Sir,
Boston Novr. 13th. 1779.
This will be delivered to you by Mr Jeremy Allen a Merchant in this Town of Good Reputation, and of a very ancient and respectable Family among us, and for whom I have a particular Regard. He goes to Europe chiefly upon a Plan of Business, and I take the Liberty to introduce him to your Excellency, not only as my own Friend, but as one who has the highest Respect for your publick and private Character.
I am Sir, with the utmost Regard, Your most obedient and very humble Servant
Saml. Cooper
 
Addressed: His Excellency Benjn. Franklin Esqr / Minister Plenipotentiary from the / United States of America / At the Court of Versailles.
Notation: Dr. Cooper Nov 13. 1779
